Citation Nr: 1328086	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chest pain. 

2. Entitlement to service connection for a pulled biceps femoris tendon of the right thigh. 

3. Entitlement to a compensable evaluation for hemorrhoids. 

4. Entitlement to a compensable evaluation prior to July 12, 2012, for chondromalacia patella of the left knee, and in excess of 10 percent as of July 12, 2012. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the pendency of this appeal, the Veteran's disability evaluation for his service-connected left knee disability was increased to 10 percent in an August 2012 rating decision, effective as of July 12, 2012.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).  In addition, this appeal originally encompassed a claim of entitlement to service connection for gastroesophageal reflux disease (GERD)(claimed as abdominal pain).  This claim was granted in a May 2013 rating decision, and therefore, it is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the case was certified to the Board, the Veteran submitted a statement indicating he wanted to have a video conference hearing before the Board.  Video conference hearings are scheduled by the RO, and thus the issue must be remanded for the RO to schedule the hearing. See March 2013 Statements from Veteran and Accredited Representative. 

Additionally, in March 2013, the Veteran advised VA of his new mailing address and requested that his record be updated. 


Accordingly, the case is REMANDED for the following action:

1. Update the Veteran's new mailing address as requested by his March 2013 correspondence.  

2. Schedule the Veteran for a Board video conference hearing as requested in connection with this appeal. After the hearing is conducted, or in the event that Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


